Citation Nr: 0635989	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-12 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1981 to February 
1984.  He had subsequent National Guard service. 

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied service 
connection for headaches.

In July 2006, the veteran at the RO testified at a Board 
videoconference hearing with the undersigned Acting Veterans 
Law Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Headaches were not shown present in service or for many 
years thereafter, and the competent and persuasive evidence 
establishes no nexus between such headache disability and the 
veteran's military service or his service-connected thoracic 
spine disability.


CONCLUSION OF LAW

The criteria for service connection for headaches not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A July 2003 pre-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and what was needed to establish entitlement to service 
connection (evidence showing a disease that began in or was 
made worse by his military service).  Thereafter, he was 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, that 2003 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them; specified what records the VA was responsible for 
obtaining, to include Federal records; and requested the 
veteran to furnish any medical records that he had that 
pertained to his claim.  The Board thus finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, such document meeting 
the VCAA's notice requirements was furnished to the veteran 
in the abovementioned July 2003 RO letter, prior to the April 
2004 rating action on appeal.  Moreover, the veteran has been 
notified of what was needed to substantiate his claim, and 
afforded numerous opportunities to present information and/or 
evidence in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the July 2003 RO 
notice letter, the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the claim 
before it readjudicated it on the basis of all the evidence 
of record in February 2005 (as reflected in the Statement of 
the Case (SOC) and December 2005 and May 2006 (as reflected 
in the Supplemental SOCs)).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the effective 
date information in a March 2006 RO letter, and that this 
suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and extensive 
post-service VA and private medical records up to 2005.  The 
veteran was afforded comprehensive VA examinations in March 
2004 and December 2005.  A transcript of his July 2006 Board 
videoconference hearing testimony has been associated with 
the claims folder.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.         38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In this case, the veteran has testified as to his belief that 
his headaches are related to his service-connected thoracic 
spine disability.  

The service medical records are completely negative for 
complaints, findings, or diagnoses of any headaches, and the 
veteran denied a history of frequent or severe headaches on 
January 1984 separation examination.

Post service August 1984, February 1987, April and October 
1991, and July 1996 military examinations for Reserve service 
are similarly negative for findings or diagnoses of any 
headaches, and the veteran denied a history of frequent or 
severe headaches on each examination.  The first evidence of 
a headache disability was that diagnosed on VA examination of 
March 2004, over 20 years following separation from service, 
at which time the examiner opined that they were likely due 
to or aggravated by a traumatic post-service 1992 motor 
vehicle accident, after which the veteran was hospitalized 
and required resuscitation.

On September 2005 examination by S.G., M.D., the veteran 
complained of headaches located on the right side of his jaw 
that were worse with opening of the jaw.  On examination, 
there was pain to palpation over the right temporomandibular 
joint (TMJ), and the assessments were TMJ syndrome and 
headaches.

On December 2005 VA examination by the same examiner who 
examined the veteran in March 2004, the veteran's claims 
folder was reviewed, and his complaints included headaches.  
After examination, the impressions included TMJ syndrome with 
associated headaches, and the examiner opined that it was not 
as likely as not that the veteran's headaches were related to 
his service-connected thoracic spine disability, but rather 
that it was likely that they were due to his diagnosed TMJ 
syndrome.
     
With respect to the question of whether the evidence 
establishes that a medical nexus, or relationship, exists 
between the headache disability first diagnosed many years 
post service and the veteran's military service or his 
service-connected thoracic spine disability, the Board finds 
that the 2004 and 2005 VA medical opinions establish no such 
nexus; rather, they attribute his headaches to a post-service 
1992 motor vehicle accident and to non-service-connected TMJ 
syndrome, and thus do not provide persuasive support for the 
veteran's claim that service connection for headaches is 
warranted.  

Thus, the Board finds that the sole medical opinions that 
directly address the relationship between the veteran's 
current headache disability and his military service or his 
service-connected thoracic spine disability-which the Board 
finds is the most probative evidence on this point-weigh 
against the claim for service connection for headaches.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and his testimony at the Board 
hearing.  Although the veteran may believe that his headaches 
are related to his military service and his thoracic spine 
disability, nevertheless, in the absence of competent and 
persuasive evidence linking his post-service headaches to 
service or his service-connected thoracic spine disability, 
his claim must fail.  In this regard, the Board notes that 
the veteran is competent to offer evidence as to facts within 
his personal knowledge, such as the occurrence of an 
inservice injury, and his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38  (1994).  As a layman without the 
appropriate medical training or expertise, he is not 
competent to render an opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).   

Under these circumstances, the Board concludes that service 
connection for headaches must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for headaches is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


